11487 South 700 East Salt Lake City, UT 84020 December 11, 2013 Securities and Exchange Commission Attn: H. Roger Schwall, Assistance Director Division of Corporation Finance Washington, D.C. 20549 RE: Nutranomics, Inc. Current Report on Form 8-K Filed September 24, 2013 File No. 0-53551 Dear Mr. Schwall, In response to your letter dated October 21, 2013, we respectfully submit the following response: 1. Please expand to discuss your principal products in greater detail. Describe the types of “supplement formulations” that you have created for other nutrition companies as well as the products that you market as your own. Explain how your products use the Assimilation Enhancing System feature to help “improve the absorption of nutrients.” RESPONSE : We have revised as instructed. 2. On page 7 you mention the “several intellectual property license agreements relating to certain of our products” to which you are a party. Please describe these agreements in further detail and include them as exhibits to your filing. Refer to Items 101(h)(4)(vii) and 601(10)(ii)(b) of Regulation S-K. RESPONSE : We have revised as instructed. 3. We note your risk factor titled “Our operating results may fluctuate …” on page 14 and the disclosure on page 9 of the financial statements. Please disclose here and in the MD&A section that there is currently one customer that makes up 46% and 68% of total sales as of July 31, 2013 and 2012, respectively, and that the loss of this customer would have a material adverse effect on the Company’s financial condition and results of operation. Please also disclose here and in the MD&A section that three vendors make up 81% and 77% of total purchases as of July 2013 and 2012, respectively. Please identify by name the customer and vendors. Finally, please disclose whether you have agreements with this customer and these vendors and if so, please file them as exhibits. SEC Response Letter Nutranomics, Inc. December 11, 2013 Page 2 RESPONSE : We have revised as instructed. We do not have purchase or supply agreements with this customer and these vendors. 4. Please provide an introductory section or overview that would facilitate a reader’s understanding of the most important matters on which your management focuses in evaluating financial condition and operating performance and provide the context for the discussion and analysis of the financial statements. Among other things you should discuss how the company earns revenues and income and generates cash. You should provide insight into material opportunities, challenges and risks on which the management is most focused for both the short and long term, as well as the actions they are taking to address these opportunities, challenges and risks. For example: · Discuss the relative importance of each of your products, providing quantitative disclosure such as percentage of revenues as appropriate. In this regard, we note your discussion on page 3 that NBA and AES are “two recent important innovations.” We also note your discussion on page 4 that “Educating potential and existing customers remains one of our primary marketing tools.” · Discuss the percentage of revenues derived from international sales if material. · Discuss material opportunities, challenges and risks with respect to your NBA, AES and educational services offerings, and how you intend to address these. For example, if material, discuss whether you have a sufficient number of trained technicians to administer the NBA. · Discuss your going concern opinion and how management plans to address your liquidity needs going forward. · Discuss your business strategy of making acquisitions and investments, as discussed on page For further guidance on the overall approach to MD&A, including the presentation, content, and focus of the disclosure, please refer to Section II of the SEC Interpretive Release Nos. 33–9144; 34–62934, Sections III and IV of the SEC Interpretive Release No. 33-8350, and Sections 501.03, 501.12, and 5012.13 of the Financial Reporting Codification. RESPONSE : We have revised to include an introductory section and have included the additional requested disclosure throughout the following MD&A sections where we most considered such disclosure appropriate. 5. Please significantly expand your MD&A to provide the “discussion and analysis.” MD&A should not be a recitation of financial statements. For example, discuss the components of the revenues, cost of sales, operating expenses, etc. as disclosed in the table on page 19 and explain any increase or decreases in these items. Provide an analysis that explains management’s view of the implications and significance of this information. Provide similar discussion and analysis with respect to the expenses, working capital and cash flow tables found on page 20. Identify and disclose known trends, events, demands, commitments and uncertainties that are reasonably likely to have a material effect on financial condition or operating performance. RESPONSE : We have revised as instructed. 6. To comply with the requirements of Item 303(a)(3) of Regulation S-K, please expand your results of operations discussion to provide detail of the underlying reasons for material year to year changes in significant components of revenue and expense line items as well as the reasons why line items did not change when changes would have reasonably been expected. - 2 - SEC Response Letter Nutranomics, Inc. December 11, 2013 Page3 RESPONSE : We have revised as instructed. 7. The guidance in Item 303(a) of Regulation S-K, specifically paragraphs (a)(1) and (2), requires an analysis of your liquidity and capital resources. For example, discuss and analyze your current size and lack of cash flow from operations, as compared to your anticipated operating expenses discussed under “Plan of Operation.” Discuss in better detail your current sources of liquidity. Discuss the Line of Credit with Key Bank, including the amounts outstanding and the amounts available to be drawn. Please discuss known commitments for capital expenditures and any expected material change to the mix and relative cost of your capital resources. RESPONSE : We have revised as instructed. 8. You estimate that you will require $696,500 in funding during the next 12 months. We note your statement on page 20 “We will require additional funds of approximately $500,000 to implement our growth strategy.” Please explain whether the $500,000 is a subset of the In addition, explain in better detail the components of your “growth strategy.” RESPONSE : We have revised as instructed. 9. Please state Dr. Gibbs’s term of office as officer and director and any period(s) during which he has served as such. Refer to Item 401of Regulation S-K. RESPONSE : We have revised as instructed. We note your disclosure on page 24 that Dr. Gibbs worked as the VP of Asia Operations for Atrium Innovations. Please describe the principal business of Atrium Innovations. RESPONSE : We have revised as instructed. Please disclose the material terms of Dr. Gibbs’s employment agreement or arrangement and file it as an exhibit. RESPONSE : Dr. Gibbs does not have an employment agreement with the company. We have added relevant disclosure to that effect to the “Summary of Employment Agreements and Material Terms” section. We note your disclosure on page 27 that your wholly-owned subsidiary entered into a loan in November 2006 and a note in 2012 with an officer. Please state the name of the officer in accordance with Item 404(a)(1) of Regulation S-K. RESPONSE : We have revised as instructed. On page 28 you declare, “Except as set forth below, we are currently not aware of any such legal proceedings or claims that we believe will have a material adverse effect on our business, financial condition or operating results.” There is no subsequent discussion of any legal claim. Please clarify whether you or your wholly-owned subsidiary are a party to any material pending legal proceeding or have property which is the subject of any such legal proceeding. Refer to Item 103 of Regulation S-K. RESPONSE : We have revised as instructed. SEC Response Letter Nutranomics, Inc. December 11, 2013 Page4 Please ensure that all material contracts are disclosed in the filing and filed as exhibits. Refer to Item 601(b)(10) of Regulation S-K. As an example, provide us with an analysis as to whether you are required to file any of the “material contracts” noted in Schedule 7 of the Share Exchange Agreement. RESPONSE : We have filed all material contracts. With the exception of the License Agreement with Tracy Gibbs, which has been filed previously, the “material contracts” included on Schedule 7 of the Share Exchange Agreement (which were included thereon because Buka Ventures Inc. and its majority shareholders wanted Health Education Corporation to disclose its major customers and suppliers in writing in an appropriate agreement schedule) are not required to be disclosed as each of the purchase orders with doTERRA and informal supply arrangements with our vendors have been issued and negotiated, respectively, in the ordinary course of business and are immaterial in amount in light of our revenues of $2,858,200 and $2,925,152 for the years ending July 31, 2013, and July 31, 2012, respectively. The company has numerous purchase orders and supply arrangements with each of doTERRA, CSB Nutrition Corporation, Enzymology Research Center, and NHK Laboratories, each of these purchase orders and supply arrangements are for the company’s inventory, not its fixed assets (property, plant or equipment), and the company is not dependent on any of these discrete orders or arrangements. Exhibits 10.1 through 10.4 were electronically filed in an un-searchable format. Please amend your filing to resubmit these exhibits in a text searchable format. Refer to Section 5.1 of the EDGAR Filer Manual, Volume II: EDGAR Filing,” Version 25 (September 2013) and Item 301 of Regulation S-T. RESPONSE : We have revised as instructed. Please explain to us how you concluded your business activities are reported in one segment and the disclosures set forth in FASB ASC 280-10-50 are not applicable. Please understand even entities with one reportable segment generally must provide the entity- wide information set forth in FASB ASC 280-10-50-38 through 50-41. RESPONSE : The Company acknowledges the Staff’s comment. Based upon our evaluation of FASB ASC 280-10-50, the Company has determined it only has one segment to report. Specifically, the Company evaluated criteria B and C from FASB ASC 280-10-50-1 in reaching this determination. Concerning criteria B, the Company concluded that “its operating results are regularly reviewed by the public entity's chief operating decision maker to make decisions about resources to be allocated to the segment and assess its performance.” The Company’s chief operating decision maker (Dr. Gibbs, CEO) looks at the Company as a whole when making financial and operational decisions. He does not make operational decisions based on allocating resources between nutritional products and the education assessment product. Concerning criteria C, the Company currently does not have any definitive discrete financial information on any specific product line or service to report, due to discrete information only partially available for the Company’s nutritional products and education assessment products. Finally, we have revised to provide the entity-wide information set forth in FASB ASC 280-10-50-38 through 50-41. Please revise your earnings per share calculations for the two years ended July 31, 2013 consistent with SAB Topic 4C. Shares outstanding for each of these calculations should reflect the shares issued to the shareholders of Health education in connection with the September 13, 2013 share exchange agreement. In this manner, divide net income (loss) for each of the fiscal years ended July 31, 2013 by 25,005,544 shares. In addition, please provide additional disclosure in the notes to historical financial statements to reference t his earnings per share presentation and ensure that your auditors make any necessary updates to their report. RESPONSE : The Company acknowledges the Staff’s comment. The financial statements of the private company Health Education Corporation that were included in the 8-K were for the years ending July 31, 2013 and 2012. These financial statements were for the period of time prior to the reverse merger, and when Health Education Corporation was still a privately held company. These private company financial statements were filed as required by Article 8 of Regulation S-X (specifically section 8.04, “Financial statements of businesses acquired or to be acquired” and related sections). The Company will account for the reverse merger with Health Education Corporation when it files its Quarterly Report on Form 10-Q for the three month period ending October 31, 2013. Health Education Corporation will be deemed to be the acquiring company for accounting purposes and the merger will be accounted for as a reverse merger in accordance with accounting principles generally accepted in the United States. As such, the financial SEC Response Letter Nutranomics, Inc. December 11, 2013 Page5 statements will reflect the historical results of Health Education Corporation prior to the merger and that of the combined public company following the merger. Common stock and the corresponding capital amounts of Health Education Corporation pre-merger will be retroactively restated at that time reflecting the exchange ratio in the merger. Further, please note as of the merger date and July 31 fiscal year ends, the private company Health Education Corporation’s articles of incorporation authorized a maximum of 10,000,000 common shares with no par value, 8,994,800 of which were outstanding as of July 31, 2013. As of the merger date and for recent prior fiscal years, the articles of incorporation for the public company, a separate legal entity and the legal acquirer, authorized a maximum of 750,000,000 common shares with a par value of $0.001. In accordance with the Share Exchange Agreement dated September 13, 2013, the public company issued 25,005,004 of its own common shares as consideration for the purchase of all 8,994,800 common shares of the private company. As of the merger date, and for all periods subsequent to the merger date, the private company did not perform a split of its own stock through the merger transaction, and did not amend its articles of incorporation to change the par value its common stock or increase the number of authorized shares available for issuance. If the private company amends its July 31, 2013 audited financial statements to present a change in earnings per share for shares issued by a separate legal entity, the public company, the share count balances for the EPS presentation would exceed the maximum authorized shares presented on the balance sheet and allowed by the private company articles of incorporation, and would also exceed the actual legal shares outstanding for the private company as of the July 31, 2013 balance sheet date, the merger date, and for all dates subsequent to the merger. As noted above, this transaction is being accounted for as a reverse merger, wherein the private company historical results prior to the merger will be reflected in the public company financial statements. However, the outstanding common shares, authorized shares, par value, and articles of incorporation for the public entity, as the legal acquirer, will continue to be reported. We note on pages 3 and 4 of the document you discuss educational services you provide to your customers. Please disclose your accounting policy for recognizing revenue from the sales of services. In addition, to the extent revenues from services is 10% or greater than your total revenues, please present such amounts under a separate caption on your statements of operations. RESPONSE : We have revised as instructed. Please include an accounting policy that describes how you assess property and equipment for impairment. RESPONSE : We have revised as instructed. We note your disclosure in which you state you agreed to pay royalty payments in connection with the sales of certain products. Please clarify within your disclosure how these royalty payments relate to the notes payable arrangement you entered into with a related party in January of RESPONSE : We have revised as instructed. Please revise your pro forma balance sheet to address the following matters related to your adjustments to reflect the reverse merger recapitalization transaction: · The equity section of Health Education should be restated to reflect the effect of the exchange ratio established in the merger agreement. It does not appear you have SEC Response Letter Nutranomics, Inc. December 11, 2013 Page6 given proper effect to the difference in par value between Health Education’s and Buka’s stock. · Explain why the cancellation of 25,000,000 shares of common stock issued to the former officers and directors of Buka is not reflected as a pro forma adjustment. · It does not appear that your adjusted common stock account balance reflects the 46,505,544 shares issued and outstanding upon closing of the share exchange. RESPONSE : We have revised as instructed. Please revise your pro forma statements of operations to include the results of operations of Buka Ventures, Inc for the 12 months ended July 31, 2013. In doing so, please include a schedule that references the related computations to derive the 12 months ended July 31, 2013. For example, consider including the results of operations of Buka Ventures, Inc for the fiscal year ended October 31 2012, less the results of operations of Buka Ventures, Inc for the nine months ended July 2012 added to the nine months ended J u l y 31, 2013. RESPONSE : We have revised as instructed. Please present pro forma earnings per share information. The per share information should also be restated to reflect the effect of the exchange ratio established in the merger agreement. That is, the pro forma weighted average number of shares outstanding should total 46,505,544 rather than 55,490,636. RESPONSE : We have revised as instructed. We thank you for your patience. In connection with this request, we acknowledge that: · the company is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Thank you for your assistance and review. Sincerely, Nutranomics, Inc. /s/ Tracy Gibbs Tracy Gibbs Chief Executive Officer
